COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ACADIAN PROPERTIES AUSTIN, LLC                  §             No. 08-20-00048-CV

                                Appellant,        §                Appeal from the

  v.                                              §         423rd Judicial District Court

  KJMONTE INVESTMENTS, LLC,                       §           of Bastrop County, Texas

                                Appellee.         §                (TC#423-6368)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs in this Court. See TEX.R.APP.P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.